DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Setlur et al. (US 10,817,527) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Regarding Claim 1, Setlur et al discloses a method of processing natural language commands, comprising: obtaining a plurality of word embeddings for a set of words of a natural language (A number of neural network models can be used to generate word embeddings) (col. 8, lines 35-44) (Fig. 3A, 312); training a word similarity model to identify similar words based on the plurality of word embeddings (In implementations that use neural network models 312, semantic and syntactic relatedness are computed by initially training a neural network on a large corpus of text (generally computed in advance)) (col. 8, lines 13-17) and a synonym database (In some implementations, the language processing module 238 uses synonym lookup 314 to generate synonyms. Some implementations use both neural network models 312 and synonym lookup 314 to generate synonyms) (col. 8, lines 7-12); generating semantic annotations for a published data source using the trained word similarity model, based on the synonym database, and the plurality of word embeddings (Word embeddings capture similarity between words and enable efficient computation of semantic similarity using vector arithmetic) (col. 8, lines 21-24); generating a semantic interpretation for a natural language command based on the semantic annotations for the published data source (For example, a pattern such as "boy is to girl as prince is to princess" can be generated through algebraic calculations on the vector representations of the words `boy,` `girl,` `prince` and `princess.` The algebraic expression `prince`-`boy`+`girl` produces a result that is closest to the vector representation of `princess,` in this example) (col. 8, lines 24-34); and querying the published data source based on the 
Regarding Claim 2, Setlur et al discloses the method, wherein generating the semantic annotations comprises: for each data entity name comprising a data field name or a data value of a data field in the published data source (Queries often contain direct, clear references to particular columns of data, such as when the user types "nation" to refer to a "nation" data column. But a user may use an alternative word, such as "country" in reference to the "nation" column) (col. 7, line 59-col. 8, line 12): generating respective similar words for the respective data entity name by inputting the respective data entity name into the trained word similarity model (In this case, natural language processing helps to compute semantically related words) (col. 7, line 59-col. 8, line 12); and associating the respective similar words with the data entity name (In some implementations, the language processing module 238 uses neural network models 312 to generate semantically similar words (sometimes referred to as synonyms)) (col. 7, line 59-col. 8, line 12).
Regarding Claim 3, Setlur et al discloses the method, further comprising associating the data entity name with user- provided synonyms and/or inherited synonyms (Queries often contain direct, clear references to particular columns of data, such as when the user types "nation" to refer to a "nation" data column. But a user may use an alternative word, such as "country" in reference to the "nation" column. In this case, natural language processing helps to compute semantically related words) (col. 7, line 59-col. 8, line 12).
Regarding Claim 9, Setlur et al discloses the method, further comprising:  detecting that a new data source has been published (adjusting the vector space representations using additional information) (col. 23, lines 23-39); and in response to detecting that the new data source has been published, generating semantic annotations for the new data source using the trained word similarity model, based on the synonym database, and the plurality of word embeddings (Here, using the additional information transforms (622) the original vector space 604 of representations into a new vector space 624 of representations) (col. 23, lines 23-39).
Regarding Claim 10, Setlur et al discloses the method, wherein the set of words of the natural language is generated using an n-gram language model for the natural language (The Skip-gram model is an extension of single n-gram model that not only looks at the occurrence of a set of adjacent words, but also sets of words where some words are skipped in between) (col. 8, lines 61-64).
Regarding Claim 11, Setlur et al discloses the method, further comprising generating the plurality of word embeddings using one or more trained neural network models, wherein the one or more trained neural network models are trained on a large corpus of text of the natural language (A number of neural network models can be used to generate word embeddings, such as Tomas Mikolov's Word2vec.TM. (further described below) and Stanford University's GloVe.TM.. Some libraries, such as GenSim.TM. and Deeplearning4j.TM., provide a choice of different word embedding models in a single package) (col. 8, lines 35-40).
Regarding Claim 12, Setlur et al discloses the method, wherein the one or more neural network models includes a Word2vec model, and the plurality of word 
Regarding Claim 14, Setlur et al discloses the method, further comprising selecting the word similarity model from a plurality of word models language (A number of neural network models can be used to generate word embeddings, such as Tomas Mikolov's Word2vec.TM. (further described below) and Stanford University's GloVe.TM.. Some libraries, such as GenSim.TM. and Deeplearning4j.TM., provide a choice of different word embedding models in a single package) (col. 8, lines 35-40).
Regarding Claim 15, Setlur et al discloses the method, further comprising, storing the semantic annotations to the published data source (zero or more databases or data sources 240 (e.g., a first data source 240-1 and a second data source 240-2), which are used by the data visualization application 230) (col. 6, lines 46-52).
Regarding Claim 16, Setlur et al discloses the method, further comprising displaying a data visualization based on the retrieved dataset (The graphical user interface 100 also includes a data visualization region 112) (col. 4, line 61-col. 5, line 4).  
Regarding Claim 17, Setlur et al discloses the method, further comprising: receiving user input to specify the natural language command (The natural language processing region 124 includes an input bar (also referred to herein as a command bar) for receiving natural language commands) (c0l. 5, lines 6-31); and in response to receiving the user input, generating the semantic interpretation ((For example, a pattern 
Regarding Claim 18, Setlur et al discloses the method, wherein generating the semantic annotations for the published data source using the trained word similarity model is performed concurrently for a plurality of data entity names of the published data source, using a distributed, multitenant-capable text search engine (Word2vec implements two model architectures--continuous bag of words (CBOW) and skip-gram--for computing continuous vector representations of words (sometimes referred to as word vectors) from very large data sets) (col. 8, lines 44-48).
Claims 19 and 20 are rejected foe the same reason as claim 1.
Allowable Subject Matter
Claims 4-8 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “computing a respective similarity score, based on the plurality of word embeddings, for each word of the one or more matching similarity words; and selecting one or more words, from the one or more matching similar words, with respective similarity scores that exceed a predetermined similarity threshold” as recited in claim 4, “computing a similarity score for the respective word, wherein the similarity score represents extent of similarity between the respective list of similar words and respective list of synonyms for the respective word, based on the plurality of word embeddings; and in accordance with a determination that the similarity score for the word is below a similarity threshold, removing the respective word from the set of words” as recited in claim 7, and “computing semantic relatedness of the extracted analytic phrases and one or more data entity names of the published data source, based on the semantic annotations, and computing analytical functions associated with the extracted analytic phrases, thereby creating functional phrases” as recited in claim 13.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Setlur et al discloses using natural language processing for visual analysis of a data set includes displaying a data visualization based on a dataset retrieved from a database using a set of one or more queries and receiving a user input to specify a natural language command related to the displayed data visualization.
Hancock discloses determining the validity or infringement of a patent claim using natural language processing and information retrieval techniques.
Ock et al discloses word semantic embedding.
Leal et al discloses automated document analysis and processing using machine learning techniques.
Ho et al discloses concept hierarchies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672